Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: 
Claims 1, 5, 7, 8, and 9 
receive a delivery request of a purchased product which is purchased at a store in a delivery coverage area including a plurality of stores, information about the purchased product, and information about a purchase user who purchases the purchased product; store key information of a vehicle associated with the purchase user, the vehicle being configured to be locked and unlocked upon receipt of the key information transmitted acquire positional information of the vehicle; and transmit, to 
The above claim language recites an abstract idea because the claim sets forth and describes commercial activities. In addition, receiving a delivery request, storing key information for a vehicle associated with the purchaser, transmitting the delivery request, and providing the location of the vehicle and key information to a delivery person sets forth and describes 
 
 This judicial exception is not integrated into a practical application because the server which is configured to perform the steps, terminal which transmits information amount to mere instructions to apply the abstract idea using generic computer implementation. As such the additional elements do not impose a meaningful limitation on the claims.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as stated above the additional elements are recited in such a way that the claim amounts to mere instructions to perform the abstract idea using generic computer implementation. The server is recited at a high level of generality, as are the terminals which are merely sending and receiving information. As such they do not provide an inventive concept.
Claims 2 and 6 
“determine whether or not the vehicle is parked in a parking space inside the delivery coverage area” recites a mental process as this step may be performed in the human mind. Furthermore “determining whether or not the vehicle is parked in a parking space insider the delivery coverage area and transmit the key information of the vehicle to the delivery user when the vehicle is parked in the parking space inside the delivery coverage area” recites a certain method of organizing human activity for the same reasons recited with respect to claim 1. No further 

Claim 3 recites an abstract idea: “receive the delivery request of the purchased product, the information about the purchased product, and the information about the purchase user that are transmitted from a 

Claim 4 recites “ transmit the delivery request of the purchased product, the information about the purchased product, and the information about the purchase user” which recites certain methods of organizing human activity for the reasons provided with respect to claim 1. Claim 1 recites additional elements which include: a plurality of store terminals each of which is provided in each of the plurality of the stores respectively, wherein each of the plurality of the store terminals is configured to perform the abstract idea recited immediately above. For the same reasons provided with respect to claim 1 the plurality of store terminals do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 -3 and 5 - 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2)  as being anticipated by Semsey et al. US 2017/0352124 A1.
Claim 1
A delivery management system comprising a server [0050- discloses processor, memory, app software, operating system…] configured to: 
receive a delivery request of a purchased product which is purchased at a store in a delivery coverage area including a plurality of stores ([0010], at the … shopping center, items or purchasable goods can be bought …, information about the purchased product ([0051]  driver … goes into retail stores in order to get the goods that are to be purchased… when particular good is selected … the payment process takes place… during the transaction the location statement is transmitted to the delivery service), [0057] shipment requires cooling or is perishable) , and information about a purchase user who purchases the purchased product ([0058] when the driver wishes to pay for something and have it delivered, an access code from the driver is  communicated to the system) ; 
store key information of a vehicle associated with the purchase user ([(0053] authorization data is stored); [0053] –{0054] encoded and encrypted radio signal 0055] can be used to open or close doors or windows or lock trunk))
 acquire positional information of the vehicle; [0051] information about the location is ascertained; {0019]
and transmit, to a terminal of a delivery user, the delivery request of the purchased product,[0051] during transaction location statement is transmitted to the delivery service that will deliver the merchandise that is expected to the vehicle; the information about the purchased product [0056] data packets are transmitted that can comprise a … telephone number … and data fields such as Shipment requires cooling after the vehicle is opened)  , the key information of the vehicle, [0058] access code used while shopping is communicated to the system at checkout. [0059] after the authorized deliverer has been identified authorization data are then used to set up a communication link from deliverer terminal to the system [0015]  
 and the positional information of the vehicle [0051] location information transmitted to deliverer, wherein the delivery request of the purchased product is a request of delivering the purchased product to the vehicle ([0051] that will deliver the merchandise that is to be expected to the vehicle).
Claim 2 -determine whether or not the vehicle is parked in a parking space inside the delivery coverage area; ([0071] confirm clearance for position as a delivery location; [0074] system transmits location to system for verification …checks whether vehicle is actually located where driver parked it on conforming said position as delivery location)  and transmit the key information of the vehicle and the positional information of the vehicle to the terminal of the 
Claim 3 
receive the delivery request of the purchased product, the information about the purchased product, and the information about the purchase user that are transmitted from a terminal of the purchase user. [0051] also possible for transaction to be performed via purchaser’s mobile device. [0015] discloses that delivery request occurs by virtue of transaction of a purchase ; [0058] - [0061] disclose that access codes are communicated from driver device to system and from system to deliverer after deliverer is identified. 
Claim 5 – See relevant rejection of claim 1. 
Claim 6 – See relevant rejection of claim 2
Claim 7 – see relevant rejection of claim 1. 
Claim 8 – see relevant rejection of claim 1. 
Claim 9 – see relevant rejection of claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Semsey in view of Iwamoto US 2016/0148152 A1.
Semsey teaches all of the limitations of claim 1. Semsey teaches that the purchaser purchases from a shopping center and that the relevant retail store is associated with a device which receives and sends/transmits data; however Iwamoto more explicitly teaches: a delivery management system comprising a plurality of store terminals (Fig. 4)each of which is provided in each of the plurality of the stores respectively, wherein each of the plurality of the store terminals is configured to transmit the delivery request of the purchased product, the information about the purchased product, and the information about the purchase user. See Figs. 2 – 5 ; [0028] –[0029] teaching store server and mall server comprises data sending and receiving section with other connected servers ; [0030] data including commodity information, customer information configured to manage delivery information including issuing a delivery number. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Som US-20080201155-A1; Ebrahimi Afrouzi; Ali US-11099562-B1; Imai; Naoko US-20210012600-A1; Thennadil; Ramesh US-20200160267-A1; Suzuki; Atsuyuki  US-20190283536-A1 ; SEMSEY; Akos US-20170323258-A1; FOKKELMAN; Joris US-20160019775-A1 disclose systems for making deliveries to vehicles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389. The examiner can normally be reached Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            

/EMMETT K. WALSH/            Primary Examiner, Art Unit 3628